Citation Nr: 1626200	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a back disability characterized as lumbar sprain with degenerative joint disease, to include a claim for a separate rating for neurologic manifestations.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy T. Flynn, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his children


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At such time, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  However, as the appeal is being remanded, the AOJ will have the opportunity to consider such records in the first instance.

During the hearing, the Veteran's attorney requested a 90-day extension to obtain further evidence; such request was granted on the record.   In March 2016, the Veteran's attorney requested another 90-day extension.  The Board notes that while no formal ruling on this extension request was made, 90 days has elapsed since his request and no further evidence was received.

The Board notes that in a January 2015 rating decision, the Veteran was granted a temporary evaluation of 100 percent, effective February 8, 2012, through March 31, 2012, and from December 18, 2012, through January 31, 2013, based on surgical or other treatment necessitating convalescence for his low back disability; his 20 percent rating was otherwise unchanged.

This matter was previously remanded in August 2014 and August 2015 for further development.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the hearing, the Veteran's attorney argued that the Veteran's prior October 2014 VA examinations did not provide an accurate impression of the severity of his low back disability, as he was on pain medication at the time.  He also asserted that the October 2014 neurological VA examiner did not fully address the Board's prior inquiry regarding whether the Veteran has a neurologic impairment due to his low back disability.  The Board notes that the examiner found that the Veteran did not currently have any neurologic impairment.  However, during the hearing, the Veteran described symptoms of neurologic impairment, suggesting a worsening of his low back disability.  In light of the above, the Board finds that another VA examination is warranted to assess the current severity of the Veteran's low back disability, to include any related neurologic impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, as the outcome of the Veteran's service connection claim may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claim and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's outstanding service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA and private clinical records relevant to a low back disability or neurologic impairment. Associate the current medical records with the claims files.  The Veteran himself should submit any pertinent records regarding his back. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe the current nature and severity of all manifestations of the Veteran's service-connected low back disability.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of either lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.  The examiner should also comment on the impact such disability has on the Veteran's employability.

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

